DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 06/21/2022.
Claim(s) 21-36 is/are currently presenting for examination.
Claim(s) 21, 25, 29, and 33 is/are independent claim(s).
Claim(s) 21-36 is/are rejected.
This action has been made FINAL.

Response to Arguments

Applicant's arguments filed on 06/21/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections

Claims 23-24 are objected to because of the following informalities: the phrase “The method of claim 1” should be changed to “The method of claim 21” in each of the claims since claim 1 has been cancelled.  
Claims 21, 25, 29, and 33 are objected to because of the following informalities: the parameter “n” in each of the claims is not defined.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20220159624_A1_Ko in view of US_11057870_B2_Huang.
Regarding claim 21, Ko discloses a method performed by a user equipment (UE), the method comprising: identifying information for a resource pool (Ko paragraph 97, 102); identifying a resource allocation mode (Ko paragraphs 105-109, and 115, “…the transmission mode may be called a mode or a resource allocation mode…"); identifying physical sidelink feedback channel (PSFCH) information (Ko paragraph 118, “…the transmitting UE may be configured or pre-configured information for a time interval or information for a time offset related to PSFCH resources through a MAC CE ( control element) and/or RRC signaling from a base station…”, paragraph 147, “…information for a time gap related to the PSFCH resources may be configured for the first device 100…”); and selecting, by the UE, a resource for transmission based on the information for the PSFCH, and a time required for PSFCH reception and decoding (Ko paragraph ), in case that the resource allocation mode is resource allocation made 2 (Ko paragraphs 105-109, and 115), and wherein the resource for transmission is selected between [n+T1, n+ T2], where the T1 associated with a required time for selection of a resource for transmission, and the T2 is associated with a packet delay budget (Ko paragraph 118, “…the transmitting UE may select or determine a selection window [n+T1, n+T2] that is a time interval for allocating/selecting/determining resources related to a transmission of sidelink information. For example, the selection window may be selected or determined based on service requirements (e.g., a delay budget or latency requirement) related to the sidelink information. … the transmitting UE may allocate/select/determine the resources related to the transmission of the sidelink information within the selection window based on a sensing procedure… the transmitting UE may be configured or pre-configured information for a time interval or information for a time offset related to PSFCH resources through a MAC CE (control element) and/or RRC signaling from a base station…”, and paragraphs 112, 125, 137, 148, 160), but does not explicitly discloses wherein the PSFCH information includes information for a PSFCH period.
Huang discloses wherein the PSFCH information includes information for a PSFCH period (Huang column 17 lines 2-5, “It is supported, in a resource pool, that within the slots associated with the resource pool, PSFCH resources can be (pre )configured periodically with a period of N slot(s)”, column 33 lines 54-56, “…PSFCH resources can be (pre )configured periodically with a period of N slot(s), wherein N could be 1, 2, or 4... AUE could implicitly derive time domain of a PSFCH resource associated with a unicast sidelink transmission based on one (pre) configuration. The (pre)configuration could be (pre)configuration of sidelink resource pool”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huang’s PSFCH resources can be (pre)configured periodically with a period of N slot(s) in Ko’s system to correctly select the resource for transmission. This method for improving the system of Ko was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ko and Huang to obtain the invention as specified in claim 21.

Regarding claim 22, Ko and Huang disclose the method of claim 21, wherein the resource for transmission is selected further based on a time offset between a physical sidelink channel and the PSFCH (Ko paragraph 118, “…the transmitting UE may allocate/select/deter mine
the closest resources in a time domain following by a time offset or time interval from the PSSCH resources through a MAC CE and/or RRC signaling as the PSFCH resources.…”).

Regarding claim 23, Ko and Huang disclose the method of claim 1, wherein the resource for transmission is selected on the resource pool (Ko paragraph 101, “…the UE 1 may select a resource unit corresponding to a specific resource in a resource pool which implies a set of series of resources…”).

Regarding claim 24, Ko and Huang disclose the method of claim 1, wherein the PSFCH information is associated with the resource pool ((Ko paragraph 118, “…the transmitting UE may be configured or pre-configured information for a time interval or information for a time offset related to PSFCH resources through a MAC CE ( control element) and/or RRC signaling from a base station…”, paragraph 144, “a minimum time gap between the first PSCCH resources and/or the first PSSCH resources and the PSFCH resources within the first selection window may be a minimum time gap between an end of a last symbol for transmission related to the first PSSCH resources and a beginning of a first symbol for reception relate to the PSFCH resources. For example, the minimum time gap may be determined by a parameter for a resource pool.”, paragraph 147, “…information for a time gap related to the PSFCH resources may be configured for the first device 100…”).
Regarding claim 25, Ko and Huang disclose the limitations as set forth in claim 21, and further disclose a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor coupled to the transceiver (Ko figure 23).
Regarding claim 26, Ko and Huang disclose the limitations as set forth in claim 22.
Regarding claim 27, Ko and Huang disclose the limitations as set forth in claim 23.
Regarding claim 28, Ko and Huang disclose the limitations as set forth in claim 24.
Regarding claim 29, Ko and Huang disclose the limitations as set forth in claim 21.
Regarding claim 30, Ko and Huang disclose the limitations as set forth in claim 22.
Regarding claim 31, Ko and Huang disclose the limitations as set forth in claim 23.
Regarding claim 32, Ko and Huang disclose the limitations as set forth in claim 24.
Regarding claim 33, Ko and Huang disclose the limitations as set forth in claim 21, and further disclose a base station in a wireless communication system, the base station comprising: a transceiver, and at least one processor coupled to the transceiver (Ko figure 20 and paragraph 174).
Regarding claim 34, Ko and Huang disclose the limitations as set forth in claim 22.
Regarding claim 35, Ko and Huang disclose the limitations as set forth in claim 23.
Regarding claim 36, Ko and Huang disclose the limitations as set forth in claim 24.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471